 


114 HR 5321 IH: Stopping Mass Hacking Act
U.S. House of Representatives
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5321 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2016 
Mr. Poe of Texas (for himself, Mr. Conyers, Mr. Farenthold, and Ms. Lofgren) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prevent the proposed amendments to rule 41 of the Federal Rules of Criminal Procedure from taking effect. 
 
 
1.Short titleThis Act may be cited as the Stopping Mass Hacking Act. 2.Criminal procedure rulesThe proposed amendments to rule 41 of the Federal Rules of Criminal Procedure, which are set forth in the order entered by the Supreme Court of the United States on April 28, 2016, shall not take effect. 
 
